Citation Nr: 1726410	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher rating for service-connected bilateral hearing loss, evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran.



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, including combat and service in the Republic of Vietnam. He received several awards for his honorable service, including the Combat Infantryman Badge and the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of the hearing has been associated with the record.

In March 2015 the Board remanded the case for further development, and did so again in May 2016. The appeal has now returned to the Board.

The issue of entitlement to a higher rating for service-connected bilateral hearing loss, evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The directives in the Board's May 2016 remand were not met regarding the Veteran's claim for an increased rating for bilateral hearing loss, and as a result remand is required. Stegall v. West, 11 Vet. App 268 (1998). In the prior May 2016 remand, the Board required that the numerical results of all of the Veteran's VA audiometric testing since 2008 be obtained and associated with the claims file, and that subsequently, the Veteran's claim be readjudicated. The remand specifically requested an August 2014 VA audiogram that was referenced in the treatment record, but was inaccessible by the Board upon review in preparation for the remand. In response to the Board's remand, several other records from audiometric testing that the Veteran underwent were made available, but the August 2014 VA audiogram was still not obtained. The RO nevertheless readjudicated the Veteran's claim in a September 2016 Supplemental Statement of the Case (SSOC). The August 2014 VA audiogram has since been obtained, but the RO has failed to readjudicate the claim to include consideration thereof. 

Neither the Veteran nor his representative have provided a waiver of initial AOJ consideration of the new evidence added to the record, and the Veteran has a right to have the evidence considered by the AOJ. 38 C.F.R. § 20.1304(c) (2016). Thus, the claims must be remanded to allow for readjudication by the AOJ. Moreover, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the Veteran's claim to include consideration of all audiometric testing conducted at a VA medical facility since 2008, and specifically records received since the September 2016 SSOC, including the August 2014 VA audiogram. If any benefit sought on appeal is not granted in full, the AOJ should furnish a supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and then return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).



